UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-6954



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

DEREK MARQUIS FLEMING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem.    Richard C. Erwin,
Senior District Judge. (CR-91-179, CA-93-584)


Submitted:   April 15, 1996                 Decided:   April 23, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

28 U.S.C. § 2255 (1988) motion and denying his motions for recon-

sideration. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error in the denial of § 2255 relief. Nor do we
find an abuse of discretion in the court's denial of Appellant's

motions for reconsideration. Accordingly, we affirm on the reason-

ing of the district court. United States v. Fleming, Nos. CR-91-
179; CA-93-584 (M.D.N.C. Apr. 20, 1995; May 2, 1995; May 11, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2